** MERIT SYSTEM — PROMOTIONAL SERIES — EXAMINATION ** INTERPRETATION OF PERSONNEL RULE: "CERTIFICATION AS TO QUALIFICATION — A CANDIDATE FOR PROMOTION MUST BE CERTIFIED BY THE SUPERVISOR TO POSSESS THE QUALIFICATION * * * HOWEVER, A PROMOTION OF ONE GRADE WITHIN A SERIES MAY BE MADE WITHOUT WRITTEN EXAMINATION. IF IT IS DECIDED THAT A PROMOTION OF ONE GRADE WITHIN A SERIES IS TO BE MADE WITHOUT WRITTEN EXAMINATION, A PLAN DESIGNATING THE SERIES OF CLASSES OF POSITIONS AFFECTED WILL BE SUBMITTED BY THE AGENCY AND APPROVED BY THE COUNCIL".  A QUESTION HAS ARISEN WITH REFERENCE TO WHETHER AN INDIVIDUAL WHO HAS SERIES AS PROVIDED BY THE REGULATION, IS FOREVER BARRED FROM AGAIN BEING PROMOTED WITHOUT EXAMINATION ? A REASONABLE INTERPRETATION OF THE RULE WOULD PERMIT THE ADVANCEMENT OF A QUALIFIED EMPLOYEE (UNDER RULE 1011) BY ONE GRADE, WITHIN HIS SERIES OR CLASSIFICATION; AND THIS WITHOUT REFERENCE TO WHETHER SUCH EMPLOYEE HAD THERETOFORE RECEIVED A ONE GRADE PROMOTION IN SUCH SERIES.  CITE: 40 Ohio St. 219 [40-219], 40 Ohio St. 220 [40-220], 40 Ohio St. 221 [40-221] (MAC Q. WILLIAMSON)